Case 2:18-cv-01600-MKB-JO Document 119 Filed 07/23/19 Page 1 of 2 PagelD #: 1283

A.P. DELLUNIVERSITA & ASSOC., LLC
2 W Main Street, Suite SE3A
Bay Shore, New York 11706
Tel: (631) 251-7570 — Fax: (716) 919-1480
Email: anthony@apdlaw1.com

July 23, 2019

Hon. Magistrate Judge
James Orenstein

Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Stevens Baldo Lighty, PLLC v. Anthony J. DellUniversita et al.
Civil Action No.: 2:18-cv-1600

Judge Orenstein:

As per Your Honor’s Order, disqualifying Anthony P. DellUniversita and the office of
A.P. DellUniverita & Assoc., LLC, as the attorney for Paul A. DellUniversita, Gail A.
DellUniversita, individually and as trustee, Anthony J. DellUniversita and Kelly Walsh, please
accept the attached notice of withdrawai as counsel for Paul A. DellUniversita, Gail A.
DellUniversita, individually and as trustee, Anthony J. DellUniversita and Kelly Walsh. Each
defendant was notified of the Court Order disqualifying counsel.

Pursuant to the Rule of Professional Conduct, this office is and will assist the remaining
defendants procuring new counsel by preserving all paperwork, promptly providing incoming
counsel with any documents or information he or she may need and informing the defendants
and their new counsel of any upcoming deadlines to be complied with.

Thank you.

Respectfully,

/s Anthony P. DellUniversita

 

Anthony P. DellUniversita- (APD 9294)
Attorney for Defendants

2 W. Main Ste- Suite SE3A

Bay Shore, New York 11706

(631) 251-7570
Case 2:18-cv-01600-MKB-JO Document 119 Filed 07/23/19 Page 2 of 2 PagelD #: 1284

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
wa eenerenenprinmmonsstegte Siete teh ee ease cde x

STEVENS BALDO & LIGHTY, PLLC,
Plaintiffs,

Civil Action No.: 2:18-cv-1600
(MKB)-(JO)

-against -

ANTHONY J. DELLUNIVERSITA, PAUL A. DELLUNIVERSITA
Anthony P. DELLUNIVERSITA, Gail A. DELLUNIVERSITA. Ind.,
And as Trustee of the Gail A. DELLUNIVERSITA

Kelly Walsh,
Defendant(s),
WITHDRAWEL OF COUNSEL
TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

PLEASE TAKE NOTICE that A.P. DellUniverita & Assoc., LLC by Anthony P. Dell Universita,
admitted or otherwise authorized to practice in this court, hereby withdraws, as per a Court
Order, as counsel for the DEFENDANTS, Anthony J. Delluniversita, Paul A. Delluniversita,
Gail A. DELLUNIVERSITA. Ind., and as Trustee of the Gail A. Delluniversita, Kelly Walsh, in
the above-referenced action.

Dated: July 23, 2019

/s Anthony ®. Delf Universita

 

Anthony P. DellUniversita (APD-9294)
2 W. Main Street- Suite SE3

Bay Shore, New York 11706

Tel: 631-251-7570

Fax: (716) 919-1480

Email: anthony@apdlaw1.com
